Citation Nr: 1104361	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease L5-S1, 
mild compression D11 spine (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from 
November 1996 to March 1997, and June 2002 to April 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2007 decision, the Waco RO granted service 
connection and assigned an initial 10 percent rating for low back 
disability, effective April 7, 2006, the day following the 
Veteran's release from active duty service.  In March 2007, the 
Veteran entered a notice of disagreement with the initial rating 
assigned in the February 2007 rating decision.  Because the 
Veteran has disagreed with the initial rating assigned following 
the grant of service connection for the low back disability, the 
Board has characterized this issue as one of entitlement to a 
higher initial disability rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  


FINDING OF FACT

For the entire period of initial rating appeal, the Veteran's 
service-connected low back disability did not manifest forward 
flexion of the thoracolumbar spine 60 degrees or less, or 
combined ranges of motion 120 degrees or less, or incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial 
disability rating in excess of 10 percent for low back disability 
have not been met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher initial rating for low back 
disability, because it is an appeal that arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection for low back disability, no 
additional notice is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate her 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue 
of low back disability.  VA provided the Veteran with 
examinations in July 2006 and  
September 2007.  The Veteran's history was taken, and complete 
examinations with clinical measures were conducted, to include 
obtaining x-rays.  Conclusions reached and diagnoses given were 
consistent with the examination reports, including notation of 
whether there were additional losses of ranges of motion due to 
factors such painful motion, weakness, impaired endurance, 
incoordination, or instability.  Therefore, the Veteran has been 
afforded adequate examinations on the issue decided herein.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
The degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  When the schedule 
does not provide a zero percent evaluation for in a Diagnostic 
Code, a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Veteran has challenged the 
initial disability ratings assigned to the service-connected low 
back disability by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased 
movement, weakened movement, excess fatigability, incoordination, 
and pain on movement, swelling, and deformity or atrophy of 
disuse.  Painful motion is considered limited motion at the point 
that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. See  
38 C.F.R. § 4.7.

Low Back Initial Disability Rating

The Veteran is in receipt of a 10 percent rating for service-
connected low back disability for the entire initial rating 
period on appeal under the provisions of  
38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities of the spine that are rated under the General 
Rating Formula for Diseases and Injuries of the Spine include 
lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is provided for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is provided 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) instructs to round each range of motion measurement to 
the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) provides a 
10 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 percent for 
service-connected low back disability for any period.  The July 
2006 VA examination of the spine reflects that the Veteran 
suffered functional limitations of limited prolonged sitting and 
bending.  The Veteran reported that she experienced pain, 
weakness, and stiffness in the lower and middle back.  The 
Veteran reported that the pain comes by itself, but also can be 
elicited by physical activity.  As for the middle back, the 
Veteran also reported incapacitating episodes as often as two 
times per year, which last for three days (over the past year she 
suffered two incidents of incapacitation for six days).  The 
diagnosis was mild dextroscoliosis with mild compression D11, 
degenerative disc disease at L5 to S1 with associated sclerosis 
and hypertrophic spurring.

A range of motion summary in July 2006 indicated that the 
Veteran's flexion was 0 to 80 degrees.  Extension was 0 to 30 
degrees.  Right lateral flexion was 0 to 30 degrees.  Left 
lateral flexion was 0 to 30 degrees.  Right rotation was 0 to 30 
degrees.  Left rotation was 0 to 30 degrees.  The range of motion 
summary indicated that the Veteran's flexion was 0 to 80 degrees 
with pain.  On repetitive use, the VA examiner opined that there 
was an additional limitation of motion of 10 degrees.  This 
reflects findings of about 70 degrees in flexion.  Spine was 
additionally limited by pain and pain had the major functional 
impact after repetition.  There was no noted additional 
limitation on motion with repetitive use due to weakness, 
impaired endurance, or incoordination.  The examiner also opined 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent root involvement.  

A private x-ray in July 2006 showed mild compression D11 and 
degenerative disc disease at L5-S1 with associated sclerosis and 
hypertrophic spurring.  A VA x-ray in July 2006 showed probable 
assimilation of L5 with S1.  In a July 2006 VA Nursing Admission 
Evaluation Note, the Veteran reported her back pain interfered 
with activities like dressing, bending over, and ambulation.  In 
a January 2007 VA Chiropractic Note, a range of motion summary 
indicated that all motions produced pain in right sacroiliac (SI) 
area and found that forward flexion was the most restricted 
motion.  In a January 2007 VA Chiropractic Consult, the Veteran 
reported five episodes of sharp pain per day, where she will have 
to stop for fear of falling down.  

In a February 2007 VA Physical Therapy Outpatient Initial 
Evaluation, the examiner found that the range of motion in the 
right and left lower extremities was normal.  The examiner also 
reported balance and gait were normal.  The Veteran's trunk range 
of motion was functional for all except forward flexion, which 
was more limited due to pain.  In a May 2007 VA Physical Therapy 
Consult, the examiner reported trunk range of motion within 
functional limits with pain at endrange.  

In a July 2007 private progress note, the Veteran reported 
constant low back pain, which was worse with movement, however, 
upon physical examination, no tenderness to spine was noted and 
no neurological abnormalities were noted.  In a subsequent July 
2007 private progress note, the examiner reported low back pain, 
which was made worse with activity, but made better with a modest 
amount of rest.  Transitioning from the sitting to standing 
position was done without difficulty and the Veteran's gait was 
without issue.  In a September 2007 magnetic resonance image 
(MRI) of the lumbar spine, the examiner found loss of normal 
signal within the intervertebral disk with associated end-plate 
degenerative changes at the level of L5-S1.  At L5-S1, there is a 
loss of disk space height with broad-based disk bulge resulting 
in mild bilateral neural foraminal narrowing; no definite nerve 
root impingement or central canal stenosis was identified.  The 
diagnosis was disk degenerative changes and broad-based disk 
bulges at L5-S1 resulting in mild bilateral neural foraminal 
narrowing, but no nerve root impingement.  

The September 2007 VA examination of the spine reflects that the 
Veteran did not utilize any assistive devices for walking and 
reported functional limitations on prolonged sitting and walking 
and repeated bending and squatting.   The Veteran also reported 
that she was able to drive for 30-60 minutes without back pain, 
was able to walk less than a mile, and experienced continuous 
pain and stiffness in the low back area.  The pain spontaneously 
came, but was alleviated by rest.  The examiner reported that the 
Veteran walked into the examination room in normal posture and 
gait and there was no abnormal curvature of the spine noted.  The 
diagnosis was degenerative disk disease and degenerative joint 
disease of the lumbar spine.

A range of motion summary in September 2007 indicated that the 
Veteran's flexion was 0 to 80 degrees.  Extension was 0 to 20 
degrees.  Right lateral flexion was 0 to 20 degrees.  Left 
lateral flexion was 0 to 20 degrees.  Right rotation was 0 to 20 
degrees.  Left rotation was 0 to 25 degrees.  On repetitive use, 
the Veteran experience pain on forward flexion starting at 20 
degrees, pain continued to the end with no further decrease in 
motion.  There was no noted additional limitation on motion with 
repetitive use due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  The examiner also 
opined that there was no muscle spasm or fatigue noted.  Sensory 
and motor examinations, of the bilateral lower extremities, were 
normal.  The examiner also reported no incapacitating episodes.  

An October 2007 addendum was requested because the examiner did 
not have the claims file during the September 2007 VA 
examination.  The October 2007 addendum found that the September 
2007 report was complete in describing the Veteran's current 
condition and indicated that no changes needed to be made in the 
assessment or findings of the September 2007 VA examination 
report.

Based upon these findings, the Board finds the assignment of a 
rating in excess of 10 percent for low back disability is not 
warranted for any period, as the requirements of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour have not been met at any time during the 
initial rating period.  38 C.F.R. § 4.71a, DC 5237.  Overall 
flexion was found to be 80 degrees.  The September 2007 VA 
examination report reflects that initial repetitive motion did 
not show pain.  Only after multiple times of flexing was there 
pain, which the examiner found did not limit motion.  
The evidence also does not show that the Veteran has 
incapacitating episodes requiring bedrest prescribed by a 
physician and treated by a physician.  The evidence does also not 
show neurological impairment and thus the criteria for a separate 
disability rating for neurological abnormality have not been met.  

The Board has considered whether a higher disability rating is 
warranted based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, the Board notes the Veteran's 
reported impairment of function in occupational settings, such as 
repeated squatting and bending, and has considered additional 
limitations of motion due to pain or other orthopedic factors as 
limiting motion where the pain begins or where the evidence shows 
such factors limit functional use.  See VAOPGCPREC 9-98 (painful 
motion is considered limited motion at the point that the pain 
actually sets in).  For example, the  
July 2006 VA examination report reflects specific findings of 
additional 10 degrees limitation of flexion (to 70 degrees) with 
repetitive use, and no additional limitation on motion with 
repetitive use due to weakness, impaired endurance, or 
incoordination.  A VA treatment entry in February notes some 
limitation of forward flexion due to pain, and May 2007 notations 
of with pain at endranges.  A September 2007 examination report 
reflects no pain on forward flexion on the first two measures, 
and noted some pain on the third repetition, which the examiner 
opined did not limit motion, with no noted additional limitation 
on motion with repetitive use due to painful motion, weakness, 
impaired endurance, incoordination, or instability, and no muscle 
spasm or fatigue.  The specific clinical measures of ranges of 
motion, including examiners' findings and opinions regarding 
additional limitations of motion due to such factors, have been 
weighed and considered by the Board.  Such specific measures and 
findings are of more probative value in determining specific 
ranges of motion than are general histories or general 
descriptions of symptoms of pain.  

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2009), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve 
an extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  If the evidence raises the question of entitlement 
to an extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake,  
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria 
contemplates the Veteran's service-connected low back disability.  
The service-connected low back disability rating criteria 
specifically provide for ratings based on the presence of 
arthritis, and limitation of motion of the spine including due to 
pain and other orthopedic factors and incapacitating episodes.  
Because the schedular rating criteria is adequate to rate the 
Veteran's service-connected low back disability, there is no 
exceptional or unusual disability picture to render impractical 
the application of the regular schedular standards.  For these 
reasons, the Board finds that the criteria for referral for 
extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 

For these reasons, the Board finds that the weight of the 
evidence is against a finding of an initial rating in excess of 
10 percent for low back disability.  To the extent any higher 
level of compensation is sought, the preponderance of the 
evidence is against this claim, and hence the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 


ORDER

An initial disability rating in excess of 10 percent for low back 
disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


